Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0108
              Lower Tribunal Nos. 20-0087 AP; 12-0576 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

  Progressive Rehabilitation and Orthopedic Services, LLC,
                   a/a/o Yasel Alonso,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     A Able Advocates –– Stuart L. Koenigsberg, P.A., and Stuart L.
Koenigsberg, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     LINDSEY, J.
      United Automobile Insurance Company appeals a final judgment in

favor of Progressive Rehabilitation and Orthopedic Services, L.L.C. (the

“Clinic”), A/A/O Yasel Alonso (the “Insured”). The lower court granted

summary judgment in favor of the Clinic, concluding that United’s affidavit in

opposition to summary judgment was purely speculative and therefore

legally insufficient. Because United’s affidavit is not speculative, we reverse

the final judgment and remand for further proceedings.

I.    FACTS AND PROCEDURAL HISTORY

      This case arises out of a breach of contract action wherein the Clinic,

as assignee of the Insured, sued United, seeking payment for medical

services rendered. The Insured was covered under a policy of insurance

with United for personal injury protection (“PIP”) benefits. In its answer to

the complaint, United denied that the charges the Clinic submitted for these

services were reasonable.1

      The Clinic filed a motion for summary judgment on the issue of

reasonableness. In support, the Clinic attached an affidavit of Dr. Jason

Levine, the Clinic’s owner and corporate representative, who asserted the

charges were reasonable. Prior to the Clinic filing its summary judgment


1
  Pursuant to the PIP statute, to be entitled to benefits, charges for services
rendered must be reasonably related and medically necessary. See §
627.736, Fla. Stat. (2020).

                                      2
motion, United had filed an affidavit of Monica Johnson, its claims adjuster

and records custodian, who asserted the charges were not reasonable.

United indicated it would rely on this affidavit in opposition to any summary

judgment motion the Clinic may file on the issue of reasonableness. Thus,

the Clinic addressed the sufficiency of Ms. Johnson’s affidavit in its motion

for summary judgement.         In the event the lower court accepted Ms.

Johnson’s affidavit, the Clinic requested a Daubert hearing “on the witness

as to the qualifications and basis of [her] proffered opinions.” 2

      The lower court granted summary judgment in favor of the Clinic,

finding that Ms. Johnson’s affidavit was “insufficient as a matter of law, as it

solely presents conclusions of law without supporting facts, and said opinion

is therefore purely speculative.” Thereafter, the lower court entered final

judgment in favor of the Clinic in the amount of $1,275.26.

      This timely appeal followed. 3


2
   The Florida Supreme Court adopted the Daubert standard for expert
opinion testimony in In re Amendments to Florida Evidence Code, 278 So.
3d 551 (Fla. 2019). See also § 90.702, Fla. Stat. (2020).
3
  Originally filed in the Circuit Court of the Eleventh Judicial Circuit in and for
Miami-Dade County, this appeal was transferred to this Court in January of
2021. See chapter 20-61, section 3, Laws of Florida, amending section
26.012(1) and repealing section 924.08, to remove circuit court jurisdiction
over the majority of the appeals of county court orders or judgments and
vesting jurisdiction of those appeals in the district courts of appeal. Thus, we
have jurisdiction.

                                        3
II.   STANDARD OF REVIEW

      We review an order granting summary judgment de novo. Volusia

County v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000).

Similarly, a lower court’s ruling on the legal sufficiency of an affidavit is also

reviewed de novo. See Gonzalez v. Citizens Prop. Ins. Corp., 273 So. 3d

1031, 1035 (Fla. 3d DCA 2019). It is reversible error to grant summary

judgment where there are genuine issues of material fact. 4 See Garcia v.

First Cmty. Ins. Co., 241 So. 3d 254, 257 (Fla. 3d DCA 2018) (“[I]f the record



4
   The Florida Supreme Court recently adopted the federal summary
judgment standard and amended Florida Rule of Civil Procedure 1.510. See
In re Amendments to Fla. R. of Civ. P. 1.510, 309 So. 3d 192 (Fla. Dec. 31,
2020) (“The Court, on its own motion, amends Florida Rule of Civil Procedure
1.510 (Summary Judgment). Effective May 1, 2021, the amended rule
adopts the summary judgment standard articulated by the United States
Supreme Court in Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91
L.Ed.2d 265 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct.
2505, 91 L.Ed.2d 202 (1986); and Matsushita Electric Industrial Co. v. Zenith
Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) (together,
the ‘federal summary judgment standard’).”).

The new rule governs adjudication of any summary judgment motion decided
on or after that date, including cases where a motion is pending. In re
Amendments to Fla. R. Civ. P. 1.510, 46 Fla. L. Weekly S95 (Fla. Apr. 29,
2021). However, where a motion has already been decided under the pre-
amendment rule, review is under the pre-amendment rule. Cf. id. at S97
(“Any pending rehearing of a summary judgment motion decided under the
pre-amendment rule should be decided under the pre-amendment rule,
subject of course to a party’s ability to file a renewed motion for summary
judgment under the new rule.”).


                                        4
reflects the existence of any genuine issue of material fact or the possibility

of any issue, or if the record raises even the slightest doubt that an issue

might exist, summary judgment is improper.” (quoting Holland v. Verheul,

583 So. 2d 788, 789 (Fla. 2d DCA 1991))).

III.   LAW AND ANALYSIS

       This is a classic summary judgment issue involving competing

affidavits. One in favor of summary judgment, one against. The sole issue

for our review is whether Ms. Johnson’s affidavit is legally sufficient.

       Florida Rule of Civil Procedure 1.510(e) (effective to April 30, 2021)

provides that affidavits supporting or opposing summary judgment “must be

made on personal knowledge, must set forth such facts as would be

admissible in evidence, and must show affirmatively that the affiant is

competent to testify to the matters stated therein.”5 When considering legal

sufficiency of an affidavit, “[t]he focus is on whether the affidavits show

evidence of a nature that would be admissible at trial . . . .” Gonzalez, 273

So. 3d at 1036 (citing Hernandez v. United Auto. Ins. Co., 730 So. 2d 344,



5
 Under the recently amended summary judgment rule, these requirements
are set forth in Rule 1.510(c)(4) (“An affidavit or declaration used to support
or oppose a motion must be made on personal knowledge, set out facts that
would be admissible in evidence, and show that the affiant or declarant is
competent to testify on the matters stated.”).


                                       5
345 (Fla. 3d DCA 1999)). “It is well established that affidavits . . . which are

based entirely upon speculation, surmise and conjecture, are inadmissible

at trial and legally insufficient to create a disputed issue of fact in opposition

to a motion for summary judgment.” Morgan v. Cont’l Cas. Co., 382 So. 2d

351, 353 (Fla. 3d DCA 1980) (citations omitted).

      Here, the trial court concluded that Ms. Johnson’s affidavit was legally

insufficient because it was purely speculative. We disagree. In her affidavit,

Ms. Johnson stated she has over twenty years of experience reviewing bills

from medical providers in South Florida. She further outlined her educational

experience and stated she had knowledge of “the Medicare Fee Schedule,

CHAMPTUS/Tricare Fee schedule, and Workers Compensation Fee

Schedule under which providers in South Florida accept payment . . . .” She

is also familiar with the CPT codes billed by Plaintiff in this case. Her

conclusion that the charges billed were unreasonable was not speculative, it

was explicitly based on “the statutory evidentiary factors set out in F.S.

627.736(5)(a), [her] review of the claims file, the medical charges submitted

by the provider, and the various state and federal fee schedule

reimbursement rates, as adjusted for locality . . . .”

      The trial court cited several cases in support of its legal conclusion that

Ms. Johnson’s affidavit was insufficient. We distinguish the relevant cases



                                        6
as follows.   In Gonzalez, this Court held that an affidavit was legally

insufficient pursuant to Rule 1.510(e) where the affiant opined that a leaky

roof was caused by a storm, but inspection of the roof occurred a year after

the damaged roof had been replaced. 273 So. 3d at 1036-37. This Court

observed that “[u]nless there somehow occurred a suspension of the general

laws of physics and common human experience, one cannot normally

observe ‘damages to the roof’ after the damaged roof was replaced.” Id. at

1037. Because the affidavit lacked a “discernible, factually-based chain of

underlying reasoning[,]” this Court concluded that the affidavit was, at best,

based on conjecture and surmise. Id. (quoting Div. of Admin. v. Samter, 393

So. 2d 1142, 1145 (Fla. 3d DCA 1981)). Here, by contrast, Ms. Johnson’s

affidavit was based on a discernable, factually based chain of reasoning.

      The lower court also relied on Panzera v. O’Neal, 198 So. 3d 663 (Fla.

2d DCA 2015). In Panzera, a Publix truck fatally struck Panzera as he

attempted to cross a multilane interstate on foot. Id. at 664. Panzera’s

estate, in opposition to summary judgment, relied solely on the deposition

testimony of Panzera’s parents. Id. at 665. They opined that the driver could

have avoided the accident had he taken evasive maneuvers, but they

admitted they had no experience in accident reconstruction, and they were

not present at the time of the accident. Id. The Second District affirmed



                                      7
summary judgment in Publix’s favor, holding that the estate’s opposition to

summary judgment was purely speculative and could not be relied on to

create a material issue of fact. Id. Unlike in Panzera, Ms. Johnson’s opinion

in this case was not a speculative, bare assertion. It was based on her

education, experience, and her review of various relevant documents.

      Finally, we briefly address the Daubert standard for expert opinion

testimony. The order on appeal does not appear to be based on Daubert. 6

But to the extent there is any overlap with the Daubert standard and the lower

court’s conclusion that Ms. Johnson’s affidavit was purely speculative, 7 we

write to explain that the Daubert standard does not prohibit, as the Clinic

suggests, expert opinion testimony based on experience.

      Section 90.702, which codifies the Daubert standard, provides as

follows:

            If scientific, technical, or other specialized knowledge
            will assist the trier of fact in understanding the
            evidence or in determining a fact in issue, a witness
            qualified as an expert by knowledge, skill,

6
  As previously mentioned, in the event the lower court accepted Ms.
Johnson’s affidavit, the Clinic requested a Daubert hearing. Our reversal is
without prejudice to the lower court considering Ms. Johnson’s expert opinion
testimony under the Daubert standard.
7
  Cf. Perez v. Bell S. Telecommc’ns, Inc., 138 So. 3d 492, 499 (Fla. 3d DCA
2014) (“Subjective belief and unsupported speculation are henceforth
inadmissible.” (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590
(1993))).

                                       8
            experience, training, or education may testify about it
            in the form of an opinion or otherwise, if:

            (1) The testimony is based upon sufficient facts or
                data;

            (2) The testimony is the product of reliable principles
                and methods; and

            (3) The witness has applied the principles and
                methods reliably to the facts of the case.

      Nothing in the rule prohibits expert opinion testimony based on

experience. Indeed, the plain language of section 90.702 permits an expert

to be qualified by “knowledge, skill, experience, training, or education . . . .”

See also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147-51 (1999)

(explaining that the Daubert factors apply to all expert testimony, including

experience-based testimony); Am. Gen. Life Ins. Co. v. Schoenthal Family,

LLC, 555 F.3d 1331, 1338 (11th Cir. 2009) (“The beneficiaries argue that

Skipper's testimony is unreliable because ‘[e]xperience alone . . . can never

form the basis for expert testimony,' but this argument fails.”).

      One of the stated purposes for amending section 90.702 is as follows:

“the Florida Legislature intends to prohibit in the courts of this state pure

opinion testimony as provided in Marsh v. Valyou, 977 So. 2d 543 (Fla. 2007)

. . . .” Ch. 2013–107, Laws of Fla. In Marsh, the Florida Supreme Court held

that the Frye standard for admissibility did not apply to “pure opinion”



                                       9
testimony; that is, testimony based on experience or training. 977 So. 2d at

548.   In other words, Marsh prohibited lower courts from applying any

admissibility criteria, even under the more relaxed Frye standard, to

experience-based testimony.

       In prohibiting pure opinion testimony “as provided in Marsh[,]” the

Florida Legislature did not create a per se prohibition. It simply brought

Florida in line with the federal Daubert standard, which requires all expert

testimony, including experience-based testimony, to satisfy Daubert’s

reliability inquiry. See Ch. 2013–107, Laws of Fla. (“An act relating to expert

testimony; amending s. 90.702, F.S.; providing that a witness qualified as an

expert by knowledge, skill, experience, training, or education may testify in

the form of an opinion as to the facts at issue in a case under certain

circumstances; requiring the courts of this state to interpret and apply the

principles of expert testimony in conformity with specified United States

Supreme Court decisions; subjecting pure opinion testimony to such

requirements . . . .” (Emphasis added)).

IV.    CONCLUSION

       Because Ms. Johnson’s affidavit was not purely speculative and

therefore not legally insufficient, we reverse the order on appeal and remand

for further proceedings consistent with this opinion.



                                      10
Reversed and remanded.




                         11